Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/21 has been entered.
 
Ex Parte Quayle
3.	This application is in condition for allowance except for the following formal matters: 

Claim Objections
4.	Claims 1-15 are objected to because of the following informalities:
Claim 1 recites the limitation "the ferromagnetic material" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

In claim 1, lines 15-16, change “to adjust scanning data for the deviation motion” to - to adjust scanning data to compensate for the deviation motion-. 
Claims 16-30 are objected to because of the following informalities:
Claim 16 recites the limitation "the ferromagnetic material" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Allowable Subject Matter
5.	Claims 1-30 would be allowed if the objection made above is overcome.

6.	The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 1, none of the prior art of record anticipates or renders obvious a computer-implemented method employing at least one hardware implemented computer processor for detecting, identifying and locating an object feature in a ferromagnetic object, the method including the steps of: operating the at least one hardware processor to execute program instructions to: compensate for the deviation motion to identify and locate the object feature in the ferromagnetic object, wherein the instructions to compensate for deviation motion includes at least one of: (a) instructions to adjust the object scanning data to compensate for the deviation motion and (b) instructions to use a feature model that reflects the deviation motion, in combination with the rest of the claim limitations a claimed and defined by the Applicant.
Regarding claim 16, none of the prior art of record anticipates or renders obvious a computer-implemented system for identifying and locating an object feature in a ferromagnetic object, the system comprising: a scanning processor including at least one 

7.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

    Contact information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857